 

Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

BETWEEN

 

DEBRA W. STRUHSACKER

and

PERSHING GOLD CORPORATION

 

1. PARTIES TO AGREEMENT

 

This agreement is made effective as of February 1, 2018 between Pershing Gold
Corporation, (hereinafter referred to as “Company”) and Debra W. Struhsacker
(hereinafter referred to as “Consultant”) (the “Agreement”).

 

2. SCOPE OF SERVICES

 

Consultant agrees to provide environmental permitting and government relations
consulting services as requested in conjunction with the Company’s Relief Canyon
Project and other Nevada exploration and mining projects that the Company may
evaluate or acquire from time to time. Consultant will assist the Company in
developing and implementing environmental permitting and government relations
strategies to secure the necessary permits for Phase II of the Relief Canyon
Mine and achieving the enactment of the Pershing County Economic Development and
Conservation Act. Company undertakes to provide Consultant any and all facts and
information relevant to the services as requested provided under this Agreement.
By mutual agreement and by written notification, this Scope of Services can be
modified to include other tasks as requested by the Company.

 

3. COMPENSATION

 

A.Retainer and Expenses. The Company agrees to pay Consultant a monthly retainer
in the amount of $15,000 per month for Consultant’s commitment to provide 60
hours per month of professional time. If Consultant devotes more than 60 hours
per month to the Relief Canyon Project or to other Company matters, the extra
time will be billed at an hourly rate of $250 per hour, according to the
Schedule of Charges shown in Exhibit A. The Company agrees to reimburse
Consultant for the expenses listed on Exhibit A incurred in working on the
Company’s projects. Consultant will invoice the Company for the monthly
retainer, any additional hourly charges, and expenses on a monthly basis. The
retainer, additional hourly charges, and expenses shall be paid by the Company
to the Consultant in U.S. dollars within 30 days after receipt of an invoice.
Payment delayed past that time shall be subject to an interest charge of 1.5%
per month or part thereof. In the event of any disagreement with regard to any
disputed expense, Consultant and Company shall make every reasonable effort to
resolve any dispute between them in a manner satisfactory to both parties.

 



 - 1 - 

 

 

B.Additional Compensation. The Company agrees that Consultant shall be paid
performance bonuses up to (i) $200,000 in cash and Stock Options, if Consultant
successfully secures the Bureau of Land Management’s (“BLM”) approval of the
Plan of Operations Modification for Phase II of the Relief Canyon Project
(“Phase II Permit”) on or before 365 days after BLM initiates the NEPA process
by publishing the Notice of Intent/Public Scoping Notice for the Environmental
Impact Statement for Phase II of the Relief Canyon Project in the Federal
Register to be paid as follows: (a) $50,000 cash plus $50,000 in Stock Options,
if Consultant secures publication of the Notice of Intent for the EIS on or
before 45 federal business days after the BLM Winnemucca District Office deems
the Plan of Operations Modification application complete; and (b) $50,000 cash
plus $50,000 in Stock Options if Consultant secures approval of the Phase II
Permit on or before 365 days after BLM publishes the Notice of Intent; and (ii)
$100,000 in cash and Stock Options ($50,000 in cash plus $50,000 in Stock
Options) if Consultant successfully secures Congressional and presidential
approval of the Pershing County Economic Development and Conservation Act on or
before December 31, 2018. “Stock Options” as used in this clause 3.B. shall mean
five-year options to purchase shares of PGLC Common Stock at a strike price
equal to the closing price on the date of the grant.

 

4. AGREEMENT PERIOD

 

This Agreement is for the period February 1, 2018 through December 31, 2018.
Upon mutual consent, this Agreement can be extended.

 

5. CONSULTANT’S EMPLOYMENT STATUS

 

The Company and Consultant agree that pursuant to the Resignation, Waiver and
Release dated January 29, 2018, Consultant has terminated her employee
relationship with the Company and commencing the effective date of this
Agreement Consultant shall be working as an independent contractor. As defined
in this Agreement, Consultant’s responsibilities and scope of work are
substantially different from those performed during Consultant’s tenure as an
employee. The Company will not be exercising day to day control or oversight.
The Consultant will not engage an affiliate, subcontractor, or subconsultant, or
enter into any agreements for the purpose of carrying out Consultant’s scope of
work without prior written approval from the Company. Nothing in this Agreement
shall be construed to make Consultant or any of its employees or agents to be
employees or agents of the Company. Consultant will be solely responsible for
paying her own federal, state, local, and social security taxes. Because the
Consultant is providing services as an independent contractor and not an
employee, the Company will not withhold any taxes and Consultant shall
indemnify, defend and hold Company harmless from any tax liability or penalties
related to Consultant’s services under this Agreement.

 

6. TERMINATION FOR CONVENIENCE

 

Company and Consultant reserve the right to terminate this Agreement for any
reason, at any time, upon 30 days written notice. Such termination shall take
effect upon the expiration of the 30-day period. During any 30 day notice period
Consultant shall fully cooperate and take any actions necessary to transition
her responsibilities to the Consultant or employee designated by Company. In the
event of termination, Company shall pay Consultant for all services
satisfactorily performed as of the date of termination in accordance with the
rates set forth in Exhibit A. Any monthly amounts due at the time of termination
shall be pro-rated to the date of termination. Appropriate deductions shall be
made by Company for any amounts previously paid to Consultant and for any
amounts that may be due Company. Company agrees that it shall not terminate for
convenience to avoid payment to Consultant of the additional compensation
amounts described in Section 4.B.

 

 - 2 - 

 

 

7. PROPRIETARY INFORMATION

 

Consultant agrees that, during and after the term of this Agreement, it will not
directly or indirectly disclose to any third person, nor use for its own benefit
or the benefit of anyone other than the Company, any inventions, discoveries,
developments, trade secrets, techniques, methods, processes, formulae,
specifications, specialized knowledge, data, records, customer lists or data, or
other confidential or proprietary information or ideas of the Company,
encountered or originated by Consultant and arising out of its rendering
services to the Company, without written permission from the Company.

 

8. OWNERSHIP OF MATERIALS AND DOCUMENTS

 

All studies, data, and documents prepared by or for the Consultant, shall be the
property of the Company and shall be furnished to the Company within 30 days
following expiry of this Agreement. The Consultant may retain a copy of all
documents for recordkeeping purposes, but shall not use or permit the use of any
such documents for any other client, without first obtaining the Company's
written consent.

 

9. LIABILITY, INDEMNITY, AND INSURANCE

 

As an independent contractor, Consultant shall be responsible for its own
operations in accordance with the following conditions:

 

A.No warranty or representation, either expressed or implied, is included or
intended in Consultant’s proposals, contracts, or reports.

 

B.Except for illegal, willful or grossly negligent conduct, Consultant shall not
be liable to Company or third parties for any damages hereunder, including any
arbitration and/or attorney fees. Unless Consultant engages in gross illegal,
willful or grossly negligent conduct, Consultant shall have no liability for
loss of use, profit, revenue, consequential, indirect, special punitive or
exemplary damages or environmental impairment.

 

C.Company agrees to indemnify, hold harmless, and defend Consultant from and
against all claims for liability arising under this Agreement including, without
limitation, claims for bodily injury, property damage, and third-party claims.
However, Company shall not indemnify, hold harmless and defend any liability
resulting from Consultant’s willful misconduct or grossly negligent conduct.

 

D.Consultant shall maintain and, if requested, provide evidence of automobile
and general liability insurance for performance of services under this
Agreement. Consultant’s insurance obligation shall be limited to $500,000.

 



 - 3 - 

 

 

10. MISCELLANEOUS

 

A.This Agreement constitutes the entire understanding and agreement of
Consultant and the Company with respect to the subject matter of this Agreement,
and supersedes all prior and contemporaneous agreements, understandings,
inducements, or conditions, express or implied, written or oral, between the
Company and Consultant. Notwithstanding the foregoing, the parties acknowledge
that they are entering into a Resignation, Waiver and Release dated January 29,
2018. Furthermore, nothing in this paragraph supersedes the terms of the
Restricted Stock Unit Agreements between the Company and Consultant dated
February 3, 2017 or the Company’s 2013 Equity Incentive Plan. The parties hereby
acknowledge and agree that Consultant’s resignation from employment and
continued provision of services hereunder shall not result in a separation of
service from the Company as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, and that Consultant is therefore not entitled to payment or
settlement of any Restricted Stock Units.

 

B.The failure of either party to enforce any of the provisions in this Agreement
shall not be construed to be a waiver of the right of such party to enforce such
provision thereafter.

 

C.Notwithstanding termination of this Agreement, Consultant shall nonetheless
continue to be bound by the confidentiality provisions of this Agreement.

 

D.The laws of the state of Nevada, without regard to the application of
conflicts of law principles, shall govern this Agreement. Any legal proceedings
arising from or related to this Agreement shall be exclusively heard in state or
federal court located in Nevada.

 

 - 4 - 

 

 

11. SIGNATURES

 

The following signatories are the authorized representatives upon whose
decisions and information each party may rely in performance of this Agreement.
Any information or notices required or permitted hereunder shall be deemed to
have been sufficiently given to either party if given to these signatories or to
such other parties and/or address as they may subsequently designate.

 

This Agreement is effective the day and year indicated in Article No. 1.

 

Consultant: Debra W. Struhsacker Address: [Redacted]     Telephone: [Redacted]
E-mail: [Redacted]

 

Signature:         Debra W. Struhsacker   Date  

 

Company: Pershing Gold Corporation     Address: 1658 Cole Boulevard, Building 6,
Suite 210   Lakewood, CO 80401   Attention: Steve Alfers     Telephone: (720)
974-7248 (office) Facsimile: (720) 974-7249 E-mail: salfers@pershinggold.com

 

Signature:         Stephen D. Alfers     Date   Chairman, CEO and President    

 

 - 5 - 

 

 

EXHIBIT A

 

SCHEDULE OF CHARGES

 

Professional Fees

 

Monthly Retainer for 60 hours per month $15,000/month Hourly rate for time spent
in excess of 60 hours per month1 $250/hour

 

1 Consultant’s professional fees will not exceed $15,000 per month for 60 hours
of professional time without prior written authorization communicated via
electronic mail from the Company. Expert witness services will be charged at 1.5
times the normal hourly rate

 

Expenses At Cost

 

Expenses include out-of-town living expenses, travel (airfare, lodging, meals,
vehicle rentals, and mileage for use of personal vehicle), postage, shipping,
long distance telephone, facsimile, and other costs incurred with outside
services or equipment

 

Invoices are payable within 30 days of invoice date. Interest of 1.5% per month
will be payable on any amount not paid within 30 days.

 



 - 6 - 

 